UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 NEXTWAVE WIRELESSS INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 12670 High Bluff Drive San Diego, CA 92130 ANNUAL MEETING OF STOCKHOLDERS April 11, This proxy statement is being furnished to the stockholders of NextWave Wireless Inc. (“NextWave” or the “Company”), a Delaware corporation, in connection with the solicitation of proxies by the Board of Directors for use at the annual meeting of stockholders of NextWave to be held on May 14, 2008 and at any adjournments or postponements thereof.At this important meeting, you will be asked to consider and vote on the following matters: · Election of two Class II directors; · Approval of the issuance of up to 7.5 million shares of our common stock to the former stockholders of IPWireless, Inc. and participants in the IPWireless Employee Incentive Plan in respect of any future earn-out payments under the merger agreement pursuant to which NextWave acquired IPWireless; · Ratification of the selection of Ernst & Young LLP as independent registered public accounting firm to audit the consolidated financial statements of NextWave and its subsidiaries for the year ended December27, 2008; and · Any other matters that may properly come before the meeting or any adjournments or postponements of the meeting. The Board of Directors has fixed the close of business on March 28, 2008 as the record date for the determination of the holders of our common stock, par value $0.001 per share, and Series A Senior Convertible Preferred Stock, par value $0.001 per share, entitled to notice of, and to vote at, the annual meeting.Persons who have not completed the exchange of their NextWave Wireless LLC certificates for our common stock certificates as of the record date are considered record holders of our common stock and are eligible to vote.Our common stock and preferred stock will vote as one class on the matters presented at the annual meeting, with each shareof common stock entitled to one vote and each share of preferred stock entitled to 95 votes (equivalent to the number of shares issuable upon conversion of such preferred stock as of the record date).At the close of business on March 28, 2008, there were 102,002,603 shares of common stock and 355,000 shares of preferred stock outstanding and entitled to vote, representing in the aggregate 137,285,508 eligible votes.Stockholders may vote in person or by proxy by completing the enclosed proxy card and returning it in the enclosed postage prepaid envelope. This proxy statement and the accompanying form of proxy are first being sent to holders of our common stock and preferred stock on or about April 11, 12670 High Bluff Drive San Diego, CA 92130 PROXY STATEMENT NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 14, 2008 To our stockholders: You are cordially invited to attend the annual meeting of stockholders of NextWave Wireless Inc. (“NextWave”) to be held on May 14, 2008 at 10 a.m. local time at the NextWave office located at 3611 Valley Centre Drive, Kilroy Centre, San Diego, California 92130.You will need an admission ticket or proof of ownership of NextWave stock to enter the meeting.The meeting will be held for the following purposes: 1.To elect two Class II directors; 2.To approve the issuance of up to 7.5 million shares of our common stock to the former stockholders of IPWireless, Inc. and participants in the IPWireless, Inc.
